Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Matlin, US Patent 9,737,842. Matlin teaches an air having a controller and a sensor, wherein each sensor is configured to detect one or more conditions in a predetermined area proximate its respective air purifier. The air purifier includes a fan and a drive mechanism configured to operate the fan to move air through its respective air purifier and is configured to operate in at least one of a plurality of modes of operation.  The air purifier comprises one or more communication devices coupled to the controller thereof for establishing communication between the controllers of the air purifier. The sensor may include RFID and includes a removable filter 118, including a prefilter (column 17 lines 15-60). 
Another prior art is Huh US 2016/0001102 who teaches an air purifier and the filter unit are wirelessly interconnected through radio frequency identification (RFID), in which an RFID reader is provided in the air purifier, an RFID tag is provided in the filter unit, the information data of the filter unit recorded in the RFID tag of the filter unit is read by the RFID reader of the air purifier, and the information data read by the RFID reader is provided to the control unit ([0101]).
However, Matlin and Huh do not disclose a method of operating a room air purifier, the method comprising: using an RFID reader of the room air purifier to read information from an RFID tag of a disposable air filter installed within the room air purifier; over a time interval during which the room air purifier is operating to purify room air, collecting a first data set indicative of the average concentration of fine particles in the air purified by the room air purifier; over the time interval, collecting a second data .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SHARON PREGLER/           Primary Examiner, Art Unit 1772